Citation Nr: 1125141	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from October 1951 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were previously before the Board in December 2008 at which time the claims were denied.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims ("the Court").  In an October 2010 Memorandum Decision, the Court vacated the Board's December 2008 decision denying service connection for hearing loss  and for peripheral neuropathy and remanded the appeals back to the Board for further proceedings consistent with the decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will inform the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's credibility has been impeached with regard to his reports of military service and symptomatology he experienced.  

2.  The preponderance of the evidence of record is against finding that the Veteran experienced an in-service injury to his hearing and the preponderance of the evidence of record is against finding that there is continuity of hearing loss symptomatology from the time of discharge to the present.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's military service, and sensorineural hearing loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a July 2003 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection for hearing loss.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in the July 2003 VCAA letter and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disability on appeal in a March 2006 letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been an afforded appropriate VA examination for his hearing loss claim.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the etiology of the hearing loss.  The etiology opinion was supported by a rationale with reference to pertinent clinical findings.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of any currently existing residuals of a positive tine test.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


Service connection criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous system, such as a sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether an appellant has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Initially, the Board finds that there is problems with the Veteran's credibility.  With regard to his hearing loss claim, the Board notes the examiner who conducted the August 2003 VA examination opined that the Veteran initially malingered on his hearing test which caused the examiner to question some of the Veteran's statements regarding occupational noise exposure and ear pathologies.  This annotation by a health care professional who advanced the opinion in connection with an examination for VA benefits constitutes competent evidence of the Veteran providing less than a full effort initially at the time of the examination.  The use of the word malingering suggests to the Board that such action was conscious on the part of the Veteran as interpreted by the examiner.  Such action leads the Board to find that the Veteran was willing to provide inaccurate evidence in support of his claim.  Furthermore, the Board notes the Veteran has provided inconsistent reports regarding the history of the symptomatology and his actions were inconsistent with regard to hearing loss being present since his discharge from active duty.  

At the time of an August 1954 VA ear, nose and throat examination, the Veteran reported he had periods where he did not hear well and sometimes had a slight earache but no discharge in the ears.  He did not indicate, in any way, that he had had hearing loss since active duty.  In June of that year, he submitted claims of entitlement to service connection for sinusitis, hypertension and flat feet.  There was no claim for hearing loss.  He reported he had sinus troubles in the face, nose, ears and eyes in December 1952.  In February 1970, the Veteran informed a private physician that he had had decreased hearing since Korea due to artillery exposure.  A VA clinical record dated in March 2003 reveals the Veteran sought treatment for fullness in the left ear.  Significantly, he reported that he had some ringing in his ears for several years but approximately two days prior, he lost hearing in the ear.  This statement indicates to the Board that the Veteran had had ringing in the ears for at least several years but hearing loss was a new problem.  The Board notes it was not until July 2003, that the Veteran submitted a claim of entitlement to service connection for hearing loss which he alleged was due to heavy shelling while he was in Korea from May to June of 1953.  The Veteran has not indicated why he delayed filing the claim for almost 50 years after discharge.  In an August 2003 statement, the Veteran reported that he was shelled constantly for four days and very frequently after that until they were withdrawn in approximately the middle of June 1953.  He also reported he served in more front line combat for 11 months and also operated a .50 caliber machine gun.  His prior statement merely reported exposure to artillery.  In March 2006, the Veteran wrote that his hearing loss began after he was discharged.  He wrote that he did not seek treatment and the condition slowly worsened.  The Veteran's own reports of the etiology conflict with regard to when the hearing loss was first manifested as reflected by prior statements.  

The Veteran has pursued a claim of entitlement to service connection for residuals of a purported injury to his back (which claim was ultimately successful).  The Board finds, however, that the Veteran provided differing accounts of his being wounded while on active duty as well as gaps in time and the nature of the differences.  These discrepancies lead the Board to find the Veteran advanced inaccurate evidence regarding his military service.  In December 2001, the Veteran submitted claims of entitlement to service connection for a back injury and nerve damage.  It is not apparent to the Board why there was such a significant delay in the amount of time between active duty and the submission of this claim.  This is particularly glaring when it is noted that the Veteran submitted claims of entitlement to service connection for sinusitis, hypertension and flat feet in June 1954 shortly after discharge.  In October 2003, the Veteran informed a private physician that he was wounded in action while serving in Korea.  It was written that the Veteran was hit in the chest and right lower lumbar and kidney area with shrapnel.  He was reportedly hospitalized with pain, shortness of breath and blood in the urine.  In April 2004, the Veteran submitted a statement indicating that he had X-rays and a piece of shrapnel which hit him.  He requested X-rays to show metal pieces which were still in his body.  In March 2005, the Veteran testified at a hearing conducted by a different Veteran's Law Judge on separate claims that he had been hit in the back with a piece of shrapnel.  He brought a piece of shrapnel to the hearing alleging it was the item which struck him.  He reportedly knew this was the hunk of metal which struck him because it was still hot when he picked it up.  He never went to sick call over the incident.  At the time of a November 2005 VA neurological examination, the Veteran reported he was struck by shrapnel in the mid-thoracic spine.  He informed the examiner that he was wearing body armor at the time and the metal fragment stuck in the body armor.  In February 2008, the Veteran reported that he wanted to see a neurologist regarding the shrapnel in his back.  

The Board finds the above conflicting statements provided by the Veteran, while pursuing entitlement to VA benefits, document inconsistent statements.  The Board finds it inconceivable that the Veteran would state on one occasion that he was struck in the back with shrapnel which stuck in his armored vest and on another occasion reporting that he had picked up shrapnel which had hit him in the back if, in fact, the injury actually occurred.  Whether shrapnel actually stuck in one's armored vest or was merely picked up after the fact is not a detail a person is likely to mix up.  The fact that the Veteran has alleged that he was wounded with shrapnel on at least one other occasion and has actually claimed that he currently still has shrapnel in his back without any evidence of such an injury being in the service treatment records or in the current medical records leads the Board to place further reduced probative value on the Veteran's reports of his military service.  The Board notes that the service treatment records document the Veteran reported he was struck in the hand by a bullet at some time during his military career.  He subsequently indicated that the bullet did not break the skin.  It is not apparent to the Board why the Veteran would inform a health care professional at the time of discharge that he had been struck in the hand by a bullet which did not break the skin but did not inform the clinician of the fact that he had been pierced by shrapnel during active duty if, in fact, such an injury actually occurred.  

Based on the above, the Board finds there is evidence of record that the Veteran is willing to advance inaccurate or inconsistent reports of his military service while in pursuit of pecuniary gain.  As a result of this, the Board finds that the Veteran's credibility has been impeached.  

There is no competent evidence of the presence of hearing loss for VA purposes dated within one year of the Veteran's discharge.  No medical records are associated with the claims file dated within one year of the Veteran's discharge which document the presence of hearing loss for VA purposes.  The report of an August 1954 VA examination documents that hearing loss for VA purposes was not present at that time.  Service connection for hearing loss on a presumptive basis is not warranted.  

There is evidence of record of the current existence of hearing loss.  On VA examination in August 2003, the Veteran reported he served in combat where he was exposed to incoming rockets, artillery, mortars, machine guns, rifles, hand grenades, tank guns and heavy equipment.  Post-service he reported exposure to minimal tractor noise.  The examiner noted that the Veteran separated from the military in 1953 and a 1954 hearing evaluation revealed hearing sensitivity within normal limits with the exception of mild loss at 8000 hertz bilaterally.  The examiner noted that the Veteran was applying for disability for sinusitis at the time of this hearing evaluation in 1954 and opined that a history of sinusitis may have contributed to the mild hearing loss present at 8000 Hertz in 1954.  The examiner noted that, since the Veteran's hearing was within normal limits through 4000 Hertz, he found it is as likely as not the Veteran's hearing loss did not result from his military service.  The examiner noted that the Veteran initially malingered on his hearing test which caused the examiner to question some of the Veteran's statements regarding the onset of tinnitus, occupational noise exposure and ear pathologies.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
80
90
LEFT
20
20
30
80
90

Speech audiometry revealed speech recognition ability of 88 and 80 percent in the right ear and of 92 and 76 percent in the left ear.

The Board originally denied the Veteran's claim based on the finding that the August 2003 VA examination did not provide evidence of a nexus between active duty and the Veteran's military service.  This is based on a plain reading of the examination report wherein the examiner cites to the fact that the Veteran did not have hearing loss during active duty or shortly after discharge.  Unfortunately, the examiner used less than precise words when he wrote that it was as likely as not that the Veteran's hearing loss was not related to his active duty service.  The only etiology for the hearing loss which is consistent with the rationale cited by the examiner in August 2003 was that it was not linked to active duty.  However, in October 2007, the Court reversed the Board's finding that there was no nexus evidence linking current hearing loss to the Veteran's active duty service.  The Board is bound by this determination.  The Court then directed that the Board review the claim again and address the Veteran's credibility.  

As set out above, the Board has reviewed the Veteran's credibility with regard to statements he had made to VA when pecuniary gain is possible and has determined that the Veteran is less than credible.  

The Board finds that there is competent evidence of the current existence of hearing loss and evidence of a nexus between the hearing loss and the Veteran's active duty service.  However, the Board finds the evidence of record with regard to whether the Veteran experienced in-service hearing loss is conflicting as the Veteran's statements made to VA and to health care providers have indicated that the Veteran's statements may not be accepted as credible.  The preponderance of the Veteran's statements indicate his hearing loss began after active duty.  To the extent that the August 2003 VA examination links hearing loss to the Veteran's active duty service based on the Veteran's self-reported history of hearing loss being present during active duty, this evidence is not probative.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board notes the examiner who conducted the August 2003 VA examination determined that the Veteran's hearing was within normal limits one year after discharge.  This evidence contradicts any allegation the Veteran made as to experiencing hearing loss shortly after his discharge from active duty.  

A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Furthermore, the Board finds the evidence of continuity of symptomatology of hearing loss from the time of active duty to the present is based solely on the Veteran's self reported history.  As set out above, the Board finds reason to place reduced probative value on the Veteran's self-reported medical history.  The Board finds the preponderance of the evidence of record does not support a finding of continuity of symptomatology.  

The Board notes the Veteran reported he was involved in combat.  His military records do not document such activity.  In determining whether the Veteran participated in combat, the nature of the Veteran's conflicting statements leads the Board to question whether the Veteran actually was ever exposed to enemy action.  As his statements lack credibility, as discussed above, the Board finds that the evidence does not establish the Veteran's participation in combat against the enemy.

Based on the above, the Board finds that service connection is not warranted for hearing loss.  While there is evidence of a current disability and evidence linking a current disability to the Veteran's active duty service, the Board finds there is no in-service injury.  The only evidence of record of an in-service injury is the Veteran's own allegations.  As set out above, the Board finds reason to place no probative value on the Veteran's reports of his in-service history due to the inaccuracies noted above.  It is the duty of the Board as the fact finder to determine the credibility of the testimony and other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The Board finds that not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  The first audiological evaluation conducted within approximately one year of discharge was interpreted as being within normal limits.  Also the continuity of symptomatology is lacking based on the Veteran's conflicting statements with the majority indicating that hearing loss began after discharge.  


ORDER

Entitlement to service connection for bilateral hearing loss is not warranted.  The appeal is denied.  


REMAND

In December 2008, the Board denied, in pertinent part, service connection for peripheral neuropathy of the bilateral upper and lower extremities including as due to diabetes mellitus.  As set out above, the Veteran appealed the denial to the Court.  In the October 2007 Memorandum Decision, the Court found that the Board failed to consider private treatment records from March 2006 wherein a physician indicated that the appellant's neuropathy is likely related to his left scapula muscle weakness and winging of the scapula.  The Court found the March 2006 treatment record reasonably raised the possibility of the Veteran's peripheral neuropathy being secondarily service connected to his residuals of nerve damage of the brachial plexus and left winged scapula.  The Court found that the issue should be remanded in order for the Board to consider another possible avenue of entitlement raised by the record.  

The March 2006 medical records include a reference to left scapula muscle weakness with winging of the scapula which likely represents a dorsal scapula nerve neuropathy with a past history of traumatic injury.  The same record also includes the annotation that the Veteran has underlying diabetes mellitus with a finding of peripheral neuropathy on neurologic examination.  The Court has already determined that the Board was correct to deny service connection for peripheral neuropathy based on diabetes mellitus.  The Board finds it is presented with conflicting medical evidence regarding whether the Veteran has peripheral neuropathy secondary to residuals of nerve damage of the brachial plexus and left winged scapula.  The Board finds the issue should be remanded in order to obtain a medical opinion regarding whether peripheral neuropathy is etiologically linked to his service-connected residuals of nerve damage of the brachial plexus and left winged scapula on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for peripheral neuropathy since his discharge.  After securing the any necessary releases, obtain, to the extent possible, these records identified by the Veteran which have not already been associated with the claims file.  In any event, any outstanding VA treatment records should be obtained.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the extent and etiology of the peripheral neuropathy of the bilateral upper and lower extremities.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The claims folder must be made available to the medical examiner for review of pertinent evidence, and the examination report should indicate whether such review was performed.  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran has peripheral neuropathy which is etiologically linked to his active duty service or to the service-connected residuals of nerve damage of the brachial plexus and left winged scapula.  Consideration of secondary causation must include secondary aggravation.

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

If it cannot be determined whether the Veteran currently has peripheral neuropathy of the bilateral upper and lower extremities that is related to his active service or a service-connected disability, on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so indicate in the report, and explain why this is so.

3.  Thereafter, readjudicate the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


